ORDER

PER CURIAM.
Robert J. Schmitz appeals the judgment of the trial court, after a trial de novo, upholding the Director of Revenue’s suspension of his driving privileges pursuant to Section 302.505 RSMo Cum.Supp.1999. We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).